DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1, line 11, --pulse generated by the laser-- should be inserted after “a high-intensity laser”.  See lines 11-12 of paragraph [008] and step 3 of claim 5.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Claim 5, line 5, “a” before “N-quadrupole lens” should be replaced by --an--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a limitation “a beam center line” in lines 8, 12, 14, and 17, which renders the claim indefinite.  It is unclear whether the limitation refers to another limitation “a beamline center” recited in line 2.
Claim 3 recites a limitation “the beamline center” in line 2, which renders the claim indefinite.  It is unclear whether the limitation refers to another limitation “a beam center line” recited in claim 1.

Claim 5 recites a limitation “a beam center line” in lines 4, 9, 12, and 22, which renders the claim indefinite.  It is unclear whether the limitation refers to another limitation “a beamline center” recited in lines 2, 28, and 30.
Claim 5 recites a limitation “the amplification” in line 32, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 5 recites a limitation “the amplification” in line 33, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 5 recites a limitation “the position of the beam spot of the proton beam” in lines 34-35, which renders the claim indefinite.  Claim 5 previously recites a method step “(8) calculating offsets L1 and L2 of a proton beam source” in lines 28-29.

Response to Amendment
Applicant’s amendments filed 22 April 2022 with respect to the drawings have been fully considered.  The objection of the drawings has been withdrawn.
Applicant’s amendments filed 12 August 2022 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 22 April 2022 with respect to claims 1 and 3 have been fully considered.  The objections of claims 1 and 3 have been withdrawn.
Applicant’s amendments filed 22 April 2022 with respect to claim 5 have been fully considered.  The objections of claim 5 have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Johnstone (U. S. Patent No. 5,760,395 A) disclosed a method and an apparatus for laser-controlled proton-beam radiology.
J. Polz et al., Efficient Laser-Driven Proton Acceleration from a Cryogenic Solid Hydrogen Target. Scientific Reports 9, 16534 (2019).

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884